Title: From Thomas Jefferson to David Humphreys, 8 November 1792
From: Jefferson, Thomas
To: Humphreys, David



Dear Sir
Philadelphia Nov. 8. 1792.

You were not unapprised of the reluctance with which I came into my present office, and I came into it with a determination to quit it as soon as decency would permit. Nor was it long before I fixed on the termination of our first federal cycle of 4. years as the proper moment. That moment is now approaching, and is to me as land was to Columbus in his first American voyage. The object of this private letter is to desire that your future public letters may be addressed to the Secretary of state by title and not by name until you know who he will be, as otherwise your letters arriving here after the 3d. of March would incur the expence, delay and risk of travelling 600. miles by post after their arrival here.—I may perhaps take the liberty of sometimes troubling you with a line from my retirement, and shall be ever happy to hear from you, & to give you every proof of the sincere esteem &  respect with which I have the honor to be Dear Sir your affectionate friend & servt

Th: Jefferson


P.S. We yesterday recieved information of the conclusion of peace with the Wabash and Illinois Indians. This forms a broad separation between the Northern and Southern war-tribes.

